Case 1:21-cv-01053-JMS-MG Document  1-1 Filed741
                          49D1 3-2005-P|_-01  04/28/21
                                                 5     Page 1 of 69 PageID  #: 5/28/2020
                                                                         Filed: 4        3:17 PM
                                                                                                                                                   Clerk
                                           Marion Superior Court,            Civil Division   13                                  Marion County, Indiana




STATE 0F INDIANA                                  )
                                                                    IN THE MARION          COUNTY SUPERIOR COURT NO.
                                                  )
                                                                    SS:
COUNTY 0F MARION                                  )
                                                                    CAUSE N0. 49D_-2005—PL—

JENNIFER L. JOHNSON,

                  Plaintiff,



V.                                                VVVVVVVVV




ADDICTION REHAB CENTERS, LLC,

                  Defendant.


                                  COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiffjennifer L.     Johnson (“Johnson” or                     “Plaintiff”) brings this action against      Defendant

Addiction Rehab Centers,         LLC (“ARC’                   or “Defendant”) for wrongful termination.


                                                                   PARTIES

     .   Johnson     is   an individual   who    resides Fountain County, Indiana.


         Until she   was terminated from her                    position, she   was employed by ARC.

         ARC is    an Florida limited      liability           company with      its   principal place of business at    11200


         Brandywine Lake        WY, Boynton Beach, FL 33473,                       doing business in Indiana.


         Until   ARC wrongfully terminated Johnson’s                        employment,         it   was Johnson’s employer.

                                                                    FACTS

     .   Johnson began working            for   ARC in December 2019.

         In the course 0f her employment by                      ARC, Johnson was             required t0   make note and record

         entries regarding interactions she                   had with customers or           clients   of ARC.


         Those notes and records included                      entries    Which were used          to bill insurance companies.


         In the course 0f her employment,                      ARC personnel demanded and required thatjohnson

         make    entries   WhichJohnson knew                    t0 be misleading or false.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 2 of 69 PageID #: 5




   9. When Johnson learned that the entries she was required to make were misleading or false,

       she refused to enter them.

   10. Johnson refused to enter the false or misleading entries because participating in falsifying

       those entries was a criminal act for which she might be held personally liable.

   11. Johnson refused to knowingly perform criminal acts for which she might personally be

       liable.

   12. To wit, Johnson refused to knowingly be party to and participate in insurance fraud.

   13. When Johnson confronted ARC personnel about this insurance fraud, ARC began taking

       tangible adverse employment actions against her.

   14. ARC’s tangible adverse employment actions against Johnson ultimately culminated in her

       wrongful termination.

   15. ARC terminated Johnson because it was motivated, at least in part, by her refusal to

       participate in illegal activity for which she might be held personally liable.

                     COUNT I – MCCLANAHAN WRONGFUL TERMINATION

   16. Under the doctrine announced in McClanahan v. Remington Freight Lines, terminating an

       employee for refusing to commit a criminal act for which she might be personally liable is a

       wrongful, unconscionable act and is an exception to the doctrine of employment at all. 517

       N.E.2d 390 (Indiana 1988).

   17. In terminating Johnson, ARC was motivated by Johnson’s refusal to participate in its policy,

       pattern, plan or practice of making incorrect entries in patient records in order to increase

       insurance payouts.

   18. Johnson has been harmed by ARC’s wrongful, unconscionable conduct.

                                        PRAYER FOR RELIEF

 WHEREFORE Plaintiff demands the following relief:
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 3 of 69 PageID #: 6




        An   order reinstating her employment as though no interruption had occurred;


    .   An   order enjoining against retaliation or reprisal against Johnson for her complaint;


        An   order enjoining Defendant from requiringjohnson to perform any                      illegal acts in   the


        course of her employment;


    .   An   order awarding Plaintist actual damages;


        An   order awarding Plaintist consequential damages;


        An   order awarding punitive damages to                  Plaintiff;



        An   order awarding to Plaintiff the costs of this action and her attorney’s fees;


    .   All other relief this Court determines to be necessary and proper.


                                                                        /S/ Iason R. Ramqland
                                                                        Jason R. Ramsland (#29443—29)
                                                                        Ramsland Law
                                                                        17    S. 6th Street

                                                                        Suite X, Box 12
                                                                        Lafayette, IN 47901
                                                                        765.267.1240
                                                                        'ason      ramsJand
                                                                        Attorney for Plaintiff


                                              DEMAND FOR JURY TRIAL

        Plaintiff   demands   trial   by   jury   0n   all   issues so triable.


                                                                        /s/ Iason R. Ramsland
                                                                        Jason R. Ramsland (#29443—29)
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed741
                          49D1 3-2005-PL-01  04/28/21
                                                5     Page 4 of 69 PageID  #: 5/28/2020
                                                                        Filed: 7        3:17 PM
                                                                                                                                                        Clerk
                                                Marion Superior Court,                Civil Division   13                              Marion County, Indiana




STATE OF INDIANA                                      )
                                                                         IN THE MARION                COUNTY SUPERIOR COURT NO.
                                                      )
                                                                          SS:
COUNTY OF MARION                                      )
                                                                          CAUSE No. 49D_—2005—PL—

JENNIFER L. JOHNSON,

                      Plaintiff,



V.                                                    vvvvvvvvv




ADDICTION REHAB CENTERS, LLC                     3




                      Defendant.


                                                     APPEARANCE BY COUNSEL

          Jason Ramsland appears on behalf ofjennifer Johnson.


          I certify    that the contact information listed                       on the Indiana Supreme Court Roll of Attorneys

is   current and accurate as 0f the date this                     is   ﬁled.


          I   acknowledge that orders, opinions, notices, and                                all   documents served under    Trial Rule


86(G)    will   be sent t0     me   at the   email address              0n the Roll of Attorneys              regardless 0f other contact


information      I   supply.


          I   acknowledge that        I   am   solely responsible for                      keeping   my R011 of Attorneys   contact


information accurate.




                                                                          [sz Jason R.             Ramsland
                                                                         Jason R. Ramsland #29443-29
                                                                         RAMSLAND LAW
                                                                          17    S.
                                                                                     6th
                                                                                           Street, Suite    X Box 12
                                                                         Lafayette,          IN 47901
                                                                          765.267.1240
                                                                          'ason  ramsland
                                                                          Counsel for Plaintiff
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed741
                          49D1 3-2005-PL-01  04/28/21
                                                5     Page 5 of 69 PageID #: 8




STATE OF INDIANA                                     )
                                                                 IN THE MARION           COUNTY SUPERIOR COURT NO.
                                                     )
                                                                 SS:
COUNTY OF MARION                                     )
                                                                 CAUSE No. 49D_—2005—PL—

JENNIFER L. jOHNSON,                                 )

                                                     )

                    Plaintiff,                       )

                                                     )

V.                                                   )

                                                     )

ADDICTION REHAB CENTERS, LLC,                        )

                                                     )

                    Defendant.                       )




                                                            SUMMONS
TO DEFENDANT:

                                               Addiction Rehab Centers,                 LLC
                                       c/o James K Wheeler, Registered Agent
                                                 255 E Carmel Dr
                                                         Carmel,       IN 46032

          You have been      sued by the person             named       “Plaintiff” in the court stated above. Plaintiff        is

                                                                        6th
represented by counsel Jason R. Ramsland at 17                     S.         Street, Suite   X, Box 12, Lafayette,     IN   47901,
telephone    number     765.267.1240.


          The   nature of this suit against you            is   stated in the complaint        which   is   attached to this
document.     It also states     the   demand which         the Plaintiff has       made and wants from          you.


          You must answer the               complaint in writing, by you or by your attorney, to be ﬁled With the
court Within twenty (20) days,               commencing the day after you receive this Summons, 0r judgment
will   be entered against you for what the               Plaintiff has    demanded.


          If you   have a claim for          relief against the Plaintiff arising        from the same transaction 0r
occurrence, you must assert            it   in your written answer.

          5/28/2020                                                            why (LA,        (L      Zimmeﬁ c;
Date:                                                                                                             1

                                                                              Clerk,   Marion County Court;


Method: Certiﬁed Mail
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 6 of 69 PageID  #: 6/1
                                                                        Filed: 9 8/2020 4:51                                             PM
                                                                                                                                       Clerk
                                                                                                                      Marion County, Indiana




COUNTY OF MARION                                           )               MARION SUPERIOR COURT              13

                                                           )   SS:
STATE OF INDIANA                                           )               CAUSE NO. 49D 1 3-2005-PL-0 1 74 1 5

JENNIFER L JOHNSON,                                        )

                                                           )

                            Plaintiff,                     )

                                                           )

V.                                                         )

                                                           )

ADDICTION REHAB CENTERS, LLC,                              )

                                                           )

                           Defendant.                      )
                         E-FILING APPEARANCE                 BY ATTORNEY IN CIVIL CASE

1.   The party on Whose behalfthis form           is   being ﬁled     is:



                     Initiating:                           Responding:            XX               Intervening:_; and


the undersigned attorney and       all    attorneys listed     on   this    form now appear   in this case for the following
parties:


     Name     0f party     Addiction Rehab Centers,       LLC


Address ofparty (see Question #6 below ifthis case involves a protectionfrom abuse order, a
workplace violence restraining order, 0r a no-contact order)



Telephone # of party
 (List 0n continuation page additionalparties           this attorney represents in this case.)



2.   Attorney information for service as required by Trial Rule 5(B)(2):


           Name:              James K. Wheeler                             Attorney Number:      1200-29
           Address: Coots, Henke    & Wheeler, P.C.                        Telephone:            317-844-4693
                       255 East Carmel Drive                               FAX:          3 17-573-5385
                       Carmel, Indiana 46032-2689                          Email Address: jwheeler@chwlaw.com

           Name:              Alex Emerson                                 Attomey Number:       32577-49
           Address: Coots, Henke         & Wheeler, P.C.                   Telephone:            317—844—4693
                       255 East Carmel Drive                               FAX:          3 17-573-5385
                       Carmel, Indiana 46032-2689                          Email Address: aemerson@chwlaw.com



           (List   on continuation page additional attorneys appearingfor above party)



IMPORTANT: Each           attorney speciﬁed on this appearance:
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 7 of 69 PageID #: 10




      (a) certiﬁes that the contact                information listed for him/her on the Indiana Supreme Court R011 of
            Attorneys       is   current and accurate as of the date 0f this Notice 0f Appeal;
      (b)   acknowledges that all orders, opinions, and notices from the court in this matter that are
            served under Trial Rule 86(G) will be sent to the attorney at the email address(es) speciﬁed
            by the attorney 0n the Roll 0f Attorneys regardless of the contact information listed above for
            the attorney; and
      (c)understands that he/she is solely responsible for keeping his/her Roll 0f Attorneys contact
         information accurate, see Ind. Admis. Disc. R. 2(A).
 Attorneys can review and update their R011 0f Attorneys contact information 0n the Clerk of Courts Portal
 at http://portal.courts.in. gov.


 3.    This   is   a   PL            case type as deﬁned in administrative rule 8(B)(3):


 4.    This case involves child support issues.                  Yes:_           NmL        (Ifyes,   supply social security
 numbers for all family members 0n separately attached document ﬁled as conﬁdential
 information 0n light green paper. Use Form TCM—TR3.1-4.)


 5.

a no-contact order. Yes:       N0         _
       This case involves a protection from abuse order, a workplace Violence restraining order, or
                                       XX (If Yes, the initiating party mustprovide an address
for the purpose oflegal service but that address should not be one that exposes the whereabouts
ofa petitioner.) The party shall use the following address for purposes of legal service:

                                    Attorney’s address
                                    The Attorney General Conﬁdentiality program address
                                    (Contact the Attorney General           at   1-800-321-1907 0r e-mail address         is

                                    confidential@atg.state.in.us).
                                    Another address (provide)

 This case involves a petition for involuntary commitment. Yes:                                  N0   L
 6.         If   Yes above, provide                the following regarding the individual subject to the petition for
 involuntary commitment:


                       a.           Name       of the individual subject to the petition for involuntary commitment
                                    if it is   not already provided in #1 above:



                       b.           State 0f Residence       of person subj ect t0   petition:


                       c.           At     least one of the following pieces of identifying information:
                                    (i)         Date of Birth
                                    (ii)        Driver’s License   Number
                                                State   where issued                     Expiration date
                                    (iii)       State   ID number
                                                State   where issued                     Expiration date
                                    (iv)        FBI number
                                    (V)         Indiana Department 0f Corrections       Number
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 8 of 69 PageID #: 11




                             (Vi)     Social Security     Number       is   available and    is   being provided in an
                                      attached conﬁdential document.              Yes        N0

 7.        There are related cases.   Yes:_             No:     X    (Ifyes, list    0n continuation page)
 8    .   Additional information required   by    local rule:


 9.       There are other party members:    Yes:_ No: X               (Ifyes, list   on continuation page)

 10.       This form has been served 0n     all   other parties. Certiﬁcate         Of   Service   is   attached:   Yes_z_
 No:




                                                         /s/James K. Wheeler
                                                         Attorney—at—Law
                                                        Attorney Information shown above



                                         CERTIFICATE OF SERVICE

       The undersigned hereby certiﬁes that on June 18, 2020, I electronically ﬁled the foregoing
 document using the Indiana E-ﬁling System (“IEFS”). I certify that the foregoing person was
 electronically served a     copy of the foregoing document:

                                                  Jason R. Ramsland
                                                    Ramsland Law
                                       17 South     6th Street,   suite   X Box   12
                                                  Lafayette,   IN 47901




                                                                       /S/ James K. Wheeler
                                                                    James K. Wheeler




 James K. Wheeler            #1200-29
 COOTS HENKE & WHEELER,                  P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 (317) 844-4693
 jwheeler@chwlaw.com
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 9 of 69 PageIDFiled:
                                                                           #: 126/1 8/2020 4:53 PM
                                                                                                                                         Clerk
                                                                                                                        Marion County, Indiana




 COUNTY OF MARION                                         )           MARION SUPERIOR COURT                  13

                                                          )   SS:
 STATE OF INDIANA                                         )           CAUSE NO.           49D13-2005-PL-017415

 JENNIFER L JOHNSON,                                      )

                                                          )

                        Plaintiff,                        )

                                                          )
 V.                                                       )

                                                          )

 ADDICTION REHAB CENTERS, LLC,                            )

                                                          )
                       Defendant.                         )
        DEFENDANT’S MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO
                                           PLAINTIFF’S          COMPLAINT

           Comes now Defendant, Addiction Rehab                     Centers,   LLC, by     counsel, and for their      Motion

 for   Enlargement of Time     to   Respond       to Plaintiff s     Complaint, states as follows:


           1.     The undersigned counsel,             as Resident        Agent   for Service   of Process for Defendant


                  received the      Summons and Complaint                 for this case   by U.S. Mail 0n June    2,   2020.


           2.     The Answer 0r responsive pleading                  is   due 0n or about June 25, 2020.

           3.     The undersigned counsel has                 just   been employed          to represent   Defendant and

                  additional time        is    necessary t0 obtain information or documentation in order to


                  respond t0   Plaintiff” s      Complaint.


           4.     This Motion       is   not   made   for purposes        of hindrance or delay.

           WHEREFORE,      Defendant respectfully moves the Court t0 enlarge the time Within Which

 to   respond to Plaintiff s Complaint for an additional 30 days, up t0 and including July 25, 2020.


                                                          Respectfully submitted,


                                                                      /s/James K. Wheeler
                                                                      James K. Wheeler, #1200-29
                                                                      Attorneyfor Addiction Rehab Centers,              LLC
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 10 of 69 PageID #: 13




                                   CERTIFICATE OF SERVICE

         The undersigned hereby certiﬁes that on June 18, 2020, I electronically ﬁled the foregoing
 document using the Indiana E-ﬁling System (“IEFS”). I certify that the foregoing person was
 electronically served a copy of the foregoing document:


                                        Jason R. Ramsland
                                           Ramsland Law
                                17 South   6th
                                                 Street, Suite   X Box   12
                                       Lafayette,     IN 47901



                                                          /s/James K. Wheeler
                                                          James K. Wheeler




 James K. Wheeler, #1200—29
 COOTS, HENKE & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 (317) 844-4693
 (317) 573-5385
 jwheeler@chwlaw.com
                                                                        Filed: 7/27/2020 10:03 AM
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 11 of 69 PageID   #: 14
                                                                                                                                     Clerk
                                                                                                                    Marion County, Indiana




 COUNTY OF MARION                                         )            MARION SUPERIOR COURT                13

                                                          )    SS:
 STATE OF INDIANA                                         )            CAUSE NO.      49D13-2005-PL-017415

 JENNIFER L JOHNSON,                                      )

                                                          )

                         Plaintiff,                       )

                                                          )
                  V.                                      )

                                                          )

 ADDICTION REHAB CENTERS, LLC,                            )

                                                          )
                        Defendant.                        )




              DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                       FOR FAILURE TO STATE A CLAIM
         Defendant, Addiction Rehab Centers,               LLC (“ARC”), by counsel, pursuant t0 Rule             12(B)(6)


 0f the Indiana Rules of Trial Procedure, hereby                states as follows:


         1.       Plaintiff, Jennifer L.      Johnson          (“Plaintiff”), alleges in       her Complaint that   ARC

 wrongly terminated her employment because she refused t0 commit insurance fraud as directed by

 ARC.   (Pl’s   Compl. 1H   8-18).


         2.       Plaintiff s Complaint does not allege the time, place                 and substance of the insurance

 fraud she alleges she   was being asked      t0    commit.


         3.       Plaintiff’ s   Complaint also does not             state   With speciﬁcity   Who   asked her to commit


 the alleged insurance fraud.


         4.       Plaintiff s Complaint does not provide the speciﬁc allegations 0f fraud.


         5.       Plaintiff’ s   Complaint does not identify the “criminal acts” for Which she alleges she


 may be personally liable.       (P1.’s   Compl.   1]   11).


         6.       Indiana Trial Rule 9(B) provides that                  all   averments of fraud must be pled with


 speciﬁcity as t0 the “circumstances constituting fraud.” In order t0 meet this burden, the party
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 12 of 69 PageID #: 15




 alleging fraud must specifically allege the elements of fraud, the time, place, and substance of the

 fraud and any facts that were misrepresented, as well as the identity of what was procured by fraud.

 T.R. 9(B); Continental Basketball Association, Inc. v. Ellenstein Enterprises, Inc., 669 N.E.2d 134,

 138 (Ind. 1996) (requiring a “fairly specific description of the content of the misrepresentations”

 under T.R. 9(B)). The Supreme Court in Ellenstein Enterprises stated “[t]o allow general or vauge

 assertions of fraud would frustrate such purposes of the rule as providing adequate notice to the

 alleged perpetrator and preventing potentially damaging accusations without some concreted

 description of what is being alleged.” Id. (citation omitted).

        7.      Failure to comply with the rule’s specificity requirements constitutes a failure to

 state a claim upon which relief may be granted; thus, any pleading which fails to satisfy the

 requirements fails to raise an issue of material fact. State Ex Rel Harmeyer v Kroger Co, et. al.,

 114 N.E.3d 488, 495 (Ind. Ct. App. 2018); Cunningham v. Associates Capital Services Corp., 421

 N.E.2d 681, 683 n. 2 (Ind. Ct. App. 1981). Payday Today, Inc. v. Hamilton, 911 N.E.2d 26, 33–34

 (Ind. Ct. App. 2009). Kapoor v. Dybwad, 49 N.E.3d 108 (Ind. Ct. App. 2015).

        8.      Here, Plaintiff makes serious and potentially damaging accusations of fraud and

 retaliation, and Defendant is entitled to a description of the alleged fraud. Further, Defendant

 cannot reasonably respond to Plaintiff’s vague claims of fraud and wrongdoing, nor can Defendant

 adequately prepare its affirmative defenses to the Complaint.

        9.      Since Plaintiff’s Complaint fails to meet the specificity requirement of Rule 9(B),

 it should be dismissed.

        WHEREFORE, Defendant respectfully requests the Court dismiss Plaintiff’s Complaint,

 and for all other relief just and proper in the premises.




                                                   2
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 13 of 69 PageID #: 16




                                                  Respectfully submitted,


                                                  CO0Ts, HENKE    & WHEELER, P.C.


                                                   /s/ James K. Wheeler

                                                  James K. Wheeler, #1200-29
                                                  Alex Emerson, # 32577-49
                                                  Attorneys for Addiction Rehab Centers,   LLC




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certiﬁes that 0n July 27, 2020, I electronically ﬁled the
 foregoing document using the Indiana E-ﬁling System (“IEFS”). I certify that the foregoing
 person was electronically served a copy 0f the foregoing document:


        Jason R. Ramsland
        Ramsland Law
        17 South 6th Street, Suite   X BOX   12
        Lafayette,   IN 47901



                                                  /s/James K. Wheeler
                                                  James K. Wheeler




 James K. Wheeler, #1200-29
 Alex Emerson, #32577-49
 COOTS, HENKE        & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 Telephone: (317) 844—4693
 Fax: (317) 573-5385
 jwheeler@chwlaw.com
 aemerson@chwlaw30m
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 14 of 69 PageID  #: 8/11/2020
                                                                         Filed: 17       1:57 PM
                                                                                                                                                                        Clerk
                                                                                                                                                       Marion County, Indiana




 STATE 0F INDIANA                                         )
                                                                             IN THE    MARION COUNTY SUPERIOR COURT NO.
                                                          )
                                                                             SS:
 COUNTY OF MARION                                         )
                                                                             CAUSE NO. 49D13—2005—PL—017415

 JENNIFER L. JOHNSON,

                       Plaintiff,


 V.
                                                          VVVVVVVVV




 ADDICTION REHAB CENTERS, LLC,

                       Defendant.


                                            OPPOSITION T0 MOTION T0 DISMISS

         Defendant’s knee—jerk reaction t0 invoke Trial Rule 9(B)                                       is   misguided. Fraud      is    not the

 charge being levied by Ms. Johnson against the Defendant in the Complaint. Instead, Ms. Johnson                                                            is



 charging that the Defendant wrongfully terminated her for refusing to                                             commit an     illegal act for



 which she might be held criminally                 liable.            The   claims of the lawsuit are not that Defendant engaged


 in fraud, but instead are related to Ms. Johnson’s refusal to                                   be part of       illegal activity. If   Ms. Johnson

 were suing the Defendant for fraud, application 0f                                 Trial   Rule 9(B) would be in order. Since she                     is



 not, Trial Rule 9(B)          is   inapplicable.


         Even        if it   were applicable, Ms. Johnson’s complaint provides sufﬁcient speciﬁcity under                                              Trial


 Rule 9(B).     It   describes the act that she           was commanded t0 carry out                          —   make notes and record           entries


 regarding interactions she had with                ARC               clients,   which notes and record were used                 to bill insurance


 companies. She detailed              why those     entires constituted fraud                     —   because she      knew them        to   be

 misleading 0r        false.   The time frame       is   sufﬁciently               narrow    —   between December 2019 and her

 separation.


         As Defendant’s motion                notes, Trial Rule 9(B) requires a “fairly speciﬁc description.”


 Comimm‘a/ Baskeika/[Asmcz’az‘z‘om 1m.              v.   Ellemtez‘n Enteqbﬂ'mv, Ina,                  669 N.E.2d 134, 138          (Ind. 1996).        The

 information provided by Ms. Johnson                      is          “fairly specific.”    These       are not general or vague assertions


 0f fraud   —   the circumstances constituting the fraud are included in the Complaint. Defendant                                                 is
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 15 of 69 PageID #: 18



 sufﬁciently aware of the “circumstances constituting fraud”                           —   the instructions that she enter false or


 misleading data for use in              billing. Trial   Rule 9(B) does not require an exhaustive explanation of the


 minutiae of the fraud. Defendant                  is   adequately notiﬁed by the description;            it is   not too general   01:



 too vague.     It   provides the substance of the fraud             —   that she      was instructed     to enter false 0r


 misleading entries that would then be used for billing insurance companies.                               It   provides a general


 time frame, and the place               is   not a mystery given that    it   occurred Within the scope of her


 employment.         It   provides enough detail for Defendant to                   1) fairly   respond to the allegations of the

 Complaint and            2) to   conduct discovery into the       details     of the      allegations.


             Defendant’s motion should be                 DENIED.



                                                                               /s/ Iason R. Ramsland
                                                                               Jason R. Ramsland (#29443—29)
                                                                               Ramsland Law
                                                                               17   S. 6th   Street
                                                                               Suite X, BOX 12
                                                                               Lafayette, IN 47901
                                                                               765.267.1240
                                                                               'ason ramsland
                                                                               Attorney for Plaintiff

                                                   CERTIFICATE OF SERVICE

             Counsel certiﬁes that on August 11, 2020 this document was ﬁled, a true and complete copy
 0f   this   document was served upon the following by the Court’s electronic ﬁling system upon:

             James K. Wheeler
             Alex Emerson
             Coots,   Henke        8c   Wheeler, PC.



                                                                                        Ramsland
                                                                               / s/ Iason R.
                                                                            Jason Ramsland, #29443—29
                                                                        Filed: 8/17/2020 11:51 AM
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 16 of 69 PageID   #: 19
                                                                                                                                                    Clerk
                                                                                                                                   Marion County, Indiana




 COUNTY OF MARION                                            )              MARION SUPERIOR COURT                            13

                                                             )    SS:
 STATE OF INDIANA                                            )              CAUSE NO.        49D13-2005-PL-017415

 JENNIFER L JOHNSON,                                         )

                                                             )

                             Plaintiff,                      )

                                                             )
                      V.                                     )

                                                             )

 ADDICTION REHAB CENTERS, LLC,                               )

                                                             )
                            Defendant.                       )



                   REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

             Defendant, Addiction Rehab Centers, LLC, by counsel, submits                            its   Reply   in   Support of its


 Motion      t0   Dismiss as follows:


             Although Defendant acknowledges                 Plaintiff’ s          claim against Defendant does not seek


 damages      for insurance fraud, insurance fraud               is   a required element of her claim.             As    a result, T.R.


 9(B)   is    applicable to her Complaint.               Plaintiff claims she            was terminated       for her refusal to


 participate in insurance fraud.           Under McClanahan                v.   Remington Freight Lines, Ina, an employer

 cannot terminate an employee’s employment                    if the       employee refuses     to   commit a criminal            act for


 which she may be personally              liable.   517 N.E.2d 390              (Ind. 1988). Therefore, to     succeed under her


 Complaint, Plaintiff must prove that she was asked t0 commit a criminal act that she would have


 been personally       liable for   committing the        act,    and she was terminated for refusing                   to   commit   the


 act.



             The criminal     act in question is insurance fraud.                  Proving that she was asked to participate


 in insurance fraud is       an essential element of her wrongful termination claim. Therefore, Defendant


 must   essentially defend against          two     allegations:      1)   Defendant asked Plaintiff to commit insurance


 fraud, for       Which    Plaintiff   would have been           subject t0 criminal liability; and 2) Plaintiff                    was
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 17 of 69 PageID #: 20




 terminated after she refused to participate in the alleged insurance fraud. The specifics of her

 allegations of insurance fraud are a key aspect of both her prosecution of the claim, and

 Defendant’s available remedies.

        The need for Plaintiff to describe the alleged insurance fraud with particularity is important

 in light of the decision of the Indiana Supreme Court in Baker v. Tremco, Inc., 917 N.E.2d 650

 (Ind. 2009). In Tremco, the plaintiff was terminated after he refused to participate in in the

 employer’s selling practices because the plaintiff believed the practices were illegal. Id. at 653.

 The Supreme Court found the selling practices in question were, in fact, authorized by the Indiana

 General Assembly. Id. at 655-56. Therefore, an employee’s mistaken impression that certain

 activities are illegal (when the activities are authorized) cannot support a claim for wrongful

 termination under McClanahan.

        Defendant denies any criminal activity occurred, and Defendant denies that its managers

 asked Plaintiff to engage in criminal activity. Under T.R. 9(B), however, Defendant is entitled to

 know the details of the specific criminal activity alleged so Defendant has the opportunity to

 demonstrate that the activity was not illegal. In other words, like the employee in Tremco, if

 Plaintiff’s allegations do not impute a criminal act to Defendant, then Defendant cannot be liable

 for wrongful termination, even if Plaintiff mistakenly believes the act to be criminal. Therefore,

 Defendant is entitled to know the details of the alleged insurance fraud. Specifically, Defendant

 is entitled to know which employee of ARC “demanded” she make false or misleading entries;

 how the entries—if completed—constituted insurance fraud; how she could have been held

 personally and criminal liable; the patient(s) and treatment(s) involved; the specifics of her

 “interactions” with customers; and the number of instances of fraud are at issue. Defendant cannot

 prepare its defense of the serious accusations of fraud and retaliation without specific information



                                                  2
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 18 of 69 PageID #: 21




 about the alleged fraud.   Because the Complaint does not comply with T.R. 9(B),   it   should be


 dismissed.




                                                  Respectfully submitted,


                                                  CO0Ts, HENKE    & WHEELER, P.C.


                                                  /s/James K. Wheeler
                                                  James K. Wheeler, #1200-29
                                                  Alex Emerson, #32577-49
                                                  Attorneys for Defendant



                                      CERTIFICATE OF SERVICE

        The undersigned hereby certiﬁes that on August 17, 2020, I electronically ﬁled the
 foregoing document using the Indiana E-ﬁling System (“IEFS”). I certify that the foregoing
 person was electronically served a copy of the foregoing document:


        Jason R. Ramsland
        Ramsland Law
        17 South 6th Street, Suite   X BOX   12
        Lafayette, IN 47901
        email: jason@rams.land




                                                  /s/James K. Wheeler
                                                  James K. Wheeler




 James K. Wheeler, #1200-29
 Alex Emerson, #32577-49
 COOTS, HENKE       & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 Telephone: (317) 844-4693
 Fax: (317) 573-5385
 jwheeler@chwlaw.com
 aemerson@chwlaw.com
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 19 of 69 PageID #: 22




 COUNTY OF MARION                                   )         MARION SUPERIOR COURT             13

                                                    )   SS:
 STATE OF INDIANA                                   )         CAUSE NO.    49D13-2005-PL-017415

 JENNIFER L JOHNSON,                                )

                                                    )         DENIED
                           Plaintiff,               )

                                                    )
                                                               August 27, 2020
                   V.                               )

                                                    )

 ADDICTION REHAB CENTERS, LLC,                      )

                                                    )
                           Defendant.               )
                                               ORDER TO DISMISS
          Comes now Defendant, Addiction Rehab            Centers,   LLC, by   counsel, and having ﬁled their


 Motion   t0 Dismiss.       And   the Court, being duly advised in the premises,     NOW FINDS that said
 Motion should be granted.

          IT IS,   THEREFORE, ORDERED, ADJUDGED AND DECREED by                                the Court that


 Defendant’s Motion t0 Dismiss Plaintiff’s Complaint for Failure t0 State a Claim                    is   hereby


 dismissed.


          SO,    ORDERED




                                                              JUDGE
                                                              Marion Superior Court #13
 Copies   t0:



 James K. Wheeler
 Alex Emerson
 COOTS, HENKE           & WHEELER. P.C.
 255 East Carmel Drive
 Carmel, IN 46032


 Jason R. Ramsland
 Ramsland Law
 17 South 6th Street, Suite       X Box   12
 Lafayette,     IN 47901
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 20 of 69 PageID #: 23
                                                                         Filed: 9/8/2020 10:31 AM
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 21 of 69 PageID   #: 24
                                                                                                                                            Clerk
                                                                                                                           Marion County, Indiana




 COUNTY OF MARION                                            )         MARION SUPERIOR COURT                    13

                                                             )   SS:
 STATE OF INDIANA                                            )         CAUSE NO.        49D13-2005-PL-017415

 JENNIFER L JOHNSON,                                         )

                                                             )

                               Plaintiff,                    )

                                                             )
                     V.                                      )

                                                             )

 ADDICTION REHAB CENTERS, LLC,                               )

                                                             )
                               Defendant.                    )




                                   ANSWER TO PLAINTIFF’S COMPLAINT
                                                                 And
                                                  COUNTERCLAIM

          Defendant, Addiction Rehab Centers,                LLC (“ARC” 0r “Defendant”) by counsel,                  for   its



 Answer to      Plaintiff, Jennifer L.      Johnson’s (“J0hnson” 0r Plaintiff”) Complaint             states:




                                                             Parties


     1.   It is   without information regarding the allegations stated in rhetorical paragraph                       1.



     2.   It   admits that Johnson was employed by                ARC from approximately December 24, 2019

          until she quit        0n 0r about April   10,    2020, and denies     all   other material allegations


          contained in rhetorical paragraph           2.



     3.   It   admits the allegations contained in rhetorical paragraph                 3.



     4.   It   admits Johnson was an employee during the time period stated above, but denies that                               it




          terminated Johnson’s employment and denies                   all   other material allegations contained in


          rhetorical paragraph 4.


     5.   It   admits that Johnson began working for               ARC in December, 2019 as alleged in rhetorical

          paragraph       5.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 22 of 69 PageID #: 25




    6. It admits that part of Johnson’s job responsibilities was to make notes and record entries

       regarding interactions she had with customers or clients of ARC, and denies all other

       material allegations contained in rhetorical paragraph 6.

    7. It admits that notes and records created by Johnson were used in part to bill insurance

       companies and denies all other material allegations contained in rhetorical paragraph 7.

    8. It denies all material allegations contained in rhetorical paragraph 8.

    9. It denies that Johnson was required to make entries that were misleading or false and

       denies all other material allegations contained in rhetorical paragraph 9.

    10. It is without knowledge of any “criminal acts” which Johnson might have performed or

       been asked to perform in the course of her employment with ARC and, therefore, denies

       all material allegations contained in rhetorical paragraph 10.

    11. It is without knowledge of any “criminal acts” which Johnson might have performed or

       been asked to perform in the course of her employment with ARC and, therefore, denies

       all material allegations contained in rhetorical paragraph 11.

    12. It is without knowledge of any “criminal acts” or “insurance fraud” which Johnson might

       have performed or been asked to perform in the course of her employment with ARC

       and, therefore, denies all material allegations contained in rhetorical paragraph 12.

    13. It denies all material allegations contained in rhetorical paragraph 13.

    14. It denies all material allegations contained in rhetorical paragraph 14.

    15. Again, it denies it terminated Johnson and denies all other material allegations contained

       in rhetorical paragraph 15.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 23 of 69 PageID #: 26




                                          Count   I   — McClanahan Wrongful Termination

       16.   Again,   it   denies   it   terminated Johnson and denies          all   other material allegations contained


             in rhetorical paragraph 16.


       17.   Again,   it   denies   it   terminated Johnson and denies          all   other material allegations contained


             in rhetorical paragraph 17.


       18. It denies all material allegations            contained in rhetorical paragraph 18.


             WHEREFORE,             Defendant, Addiction Rehab Centers,                LLC prays the Plaintiff takes

 nothing by        way of her Complaint,          for costs   and   all   other reliefjust and proper in the premises.




                                                       ARC’s Counterclaim

                      Defendant, Addiction Rehab Centers,                   LLC (“ARC” 0r “Defendant”) by counsel,

 for   its   Counterclaim against          Plaintiff, Jennifer L.     Johnson (“J0hnson” or       Plaintiff”) states:


       1.    That when Johnson quit her employment with Defendant on Friday, April 10, 2020, she


             took a laptop computer that belongs t0 Defendant.


       2.    On Monday,       April 13, 2020          ARC’S   Craig   Tasman texted Johnson telling her ARC needed

             her   company computer back.

       3.    Johnson replied that she would be in Indy one day the next week and would bring the

             computer and ﬂash drive            that everything     was backed up        0n.


       4.    At no time has     ARC authorized Johnson’s continued possession 0f the computer.

       5.    Johnson has never returned the computer.

                                                COUNT I — CONVERSION

              1.      The above described computer is               the property      ofARC, and ARC has an unqualiﬁed

 right to possession         of the computer.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 24 of 69 PageID #: 27




           2.        Johnson     is   aware   that   ARC   has a right t0 possession of the computer, and that


 Johnson’s control over the computer property                is   unauthorized.


           3.        ARC   is   entitled t0    compensatory damages for           its   losses arising   from Defendant’s

 conversion of its computer.


       COUNT II — CRIMINAL CONVERSION AND REMEDIES UNDER I.C. S 34-24-3-1

           4.        Johnson has committed criminal conversion of ARC’S computer.

           5.        Johnson has knowingly and intentionally exerted unauthorized control of ARC’S

 computer.


           6.        Johnson intended         to deprive   ARC of its rights to the computer.

           7.        ARC is entitled to all remedies available under I.C.                § 34-24-3-1, including, but not


 limited t0, the actual         damages suffered by         ARC     as a result of the criminal conversion, treble


 damages, the costs of the action, reasonable attorney’s                fees, actual travel expenses,        compensation

 for   ARC and his agents’        time used to ﬁle papers 0r attend court hearings, and              all   other reasonable


 costs 0f collection.


        WHEREFORE, Defendant, Addiction Rehab Centers, LLC, by counsel, respectfully

 requests the Court t0 enter judgment against Johnson and in favor of                      ARC and for all other relief

 just   and proper   in the premises.




                                                                     Respectfully submitted,
                                                                      /s/ James K. Wheeler

                                                                     James K. Wheeler, #1200-29
                                                                     Alex Emerson, # 32577-49
                                                                     Attorneys for Addiction Rehab Centers,
                                                                     LLC
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 25 of 69 PageID #: 28




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certiﬁes that on September 8, 2020, I electronically ﬁled the
 foregoing document using the Indiana E-ﬁling System (“IEFS”). I certify that the foregoing
 person was electronically served a copy of the foregoing document:


                                       Jason R. Ramsland
                                         Ramsland Law
                               17 South 6th Street, Suite   X Box   12
                                       Lafayette,   IN 47901




                                             /s/James K. Wheeler
                                             James K. Wheeler

 James K. Wheeler, #1200-29
 Alex Emerson, # 32577-49
 COOTS, HENKE      & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 (3 17) 844-4693
 (317) 573-5385
 jwheeler@chwlaw.com
 aemerson@chwlaw.com
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 26 of 69 PageID  #: 10/1/2020
                                                                         Filed: 29       1:44 PM
                                                                                                                                     Clerk
                                                                                                                    Marion County, Indiana




 STATE OF INDIANA                                 )
                                                                   IN THE   MARION COUNTY SUPERIOR COURT NO.
                                                  )
                                                                   SS:
 COUNTY OF MARION                                 )
                                                                   CAUSE NO. 49D13-2005-PL—017415

 JENNIFER      L.   JOHNSON,

                     Plaintiff,


 V.                                               VVVVVVVVV




 ADDICTION REHAB CENTERS, LLC,

                     Defendant.


                        PLAINTIFF’S        ANSWER TO DEFENDANT’S COUNTERCLAIMS

          For her Answer to Defendant’s Counterclaim,                           Plaintiff   answers as follows:


  1.    That   when Johnson quit her employment with Defendant on Friday,                         April 10, 2020, she


        took a laptop computer that belongs to Defendant.



 Answer:       Plaintiff denies     having    quit. Plaintiff            admits that on the day she was


 involuntarily terminated, she              was        in possession of a laptop       computer that belongs       to


 Defendant.



  2.    On Monday, April          l3,   2020 ARC’s Craig Tasman texted Johnson                 telling her   ARC needed

        her   company computer back.

 Answer: Admit.

   3.   Johnson replied that she would be                     in   Indy one day the next week and would bring the


        computer and ﬂash drive that everything was backed up on.

 Answer: Admit.


   4.   At no time has    ARC authorized Johnson’s continued possession of the computer.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 27 of 69 PageID #: 30




 Answer: Deny.


  5.    Johnson has never returned the computer.




 Answer:         Plaintiff       admits that she             still   has possession of the computer, but that her


 possession             is   at the   consent of Defendant. Plaintiff offered to return the computer


 multiple times, including by counsel on April 15, 2020, but Defendant has not pursued


 arrangements for the return.




                   l.         The above described computer is the property ofARC, and ARC has an unqualiﬁed

       right to possession         of the computer.




 Answer: Admit.


            2.               Johnson       is   aware that   ARC      has a right to possession of the computer, and that


  Johnson’s control over the computer property                           is   unauthorized.




 Answer: Deny.


              3.             ARC      is   entitled to   compensatory damages for             its   losses arising   ﬁom Defendant’s

  conversion of its computer.



 Answer: Deny.


          0             T II-          MINAL ONVE                    I   N AND REMEDIE                      ER LC.      34-24-3-1


              4.              Johnson has committed criminal conversion of ARC’s computer.



 Answer: Deny.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 28 of 69 PageID #: 31




              5.    Johnson has knowingly and intentionally exerted unauthorized control of ARC’s

  computer.



 Answer: Deny.


              6.    Johnson intended to deprive     ARC of its rights to the computer.

 Answer: Deny.


              7.    ARC is entitled to all remedies available under I.C. § 34-24-3-1, including, but not

  limited to, the actual      damages suffered by    ARC    as a result of the criminal conversion, treble


  damages, the costs of the action, reasonable attomey’s        fees, actual travel expenses,       compensation


  for   ARC and his agents’ time used to ﬁle papers or attend court hearings, and all other reasonable

  costs of collection.




 Answer: Deny.

                                                                         Ramsland
                                                             / s/ Iason R.
                                                             Jason R. Ramsland
                                                             Ramsland Law
                                                             8520 Allison Pointe Blvd
                                                             Suite 223,   PMB 65298
                                                             765.267.1240
                                                             jason@rams.land


                                                             Attorney for Jennifer       L.   Johnson



                                           CERTIFICATE 0F SERVICE

          I   certify that   on the day   this   document was   filed   With the Court,       it   was caused to

 be served upon counsel of record by the Indiana               e-filing system.




                                                             / s/ Jason R. Ramsland
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 29 of 69 PageID #: 32




                                          Jason R. Ramsland (29443-29)
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 30 of 69 PageID #: 33




 STATE OF INDIANA                 )                                  IN     THE MARION SUPERIOR COURT
                                      SS:
 COUNTY OF MARION                 g                                  CAUSE NO.         49D13-2005-PL—017415

 JENNIFER L. JOHNSON,

                Plaintiff,


        V.                                          vvvvvvvvv




 ADDICTION REHAB CENTERS, LLC,

                Defendant.



   ORDER TO CONFER AND TENDER PROPOSED CASE MANAGEMENT ORDER
        The Court   ORDERS the parties t0 confer regarding pretrial deadlines, then jointly tender,

 within 45 days of this Order, a proposed case management order for Court approval. The parties


 should state (1) the date this matter Will be ready for              trial; (2)   Whether the   trial   will be t0 the


 Court 0r t0 a jury; and (3) the expected duration of trial.




 ENTERED:         October    1.   2020                                                                                I-\D
                                                                            es A. Joven,   Judgeg/
                                                                     Marion Superior Court,              1V1l   Division 13



 DISTRIBUTION:
 Via electronic court distribution     to all counsel           of record




                                                                                                         CMO ORDER FORM V.    08152018
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 31 of 69 PageIDFiled:
                                                                            #: 342/5/2021 1:53 PM
                                                                                                               Clerk
                                                                                              Marion County, Indiana




 COUNTY OF MARION                             )       MARION SUPERIOR COURT 13
                                              ) SS:
 STATE OF INDIANA                             )       CAUSE NO. 49D13-2005-PL-017415

 JENNIFER L JOHNSON,                          )
                                              )
                     Plaintiff,               )
                                              )
 v.                                           )
                                              )
 ADDICTION REHAB CENTERS, LLC,                )
                                              )
                     Defendant.               )

                                  DEFENDANT’S RESPONSES TO
                                   REQUESTS FOR ADMISSION


 REQUEST NO. 1: Admit that at 2:20 PM on April 10, 2020, Plaintiff emailed Craig Tasman and
 copied Natalie Nusinow, Kaylie Bartels, and Kristina Rate.
 RESPONSE: Admitted to the extent that Plaintiff claims to have sent an email. The premise of
 the email and the statements alleged in the email are false, self-serving and inaccurate, and
 therefore the request is otherwise denied.


 REQUEST NO. 2: Admit that at 2:20 PM on April 10, 2020, Plaintiff emailed Craig Tasman and
 copied Natalie Nusinow, Kaylie Bartels, and Kristina Rate, expressing that Plaintiff did “not feel
 comfortable fabricating therapy notes to be turned into insurance.”
 RESPONSE: Admitted to the extent that Plaintiff claims to have sent an email. The premise of
 the email and the statements alleged in the email are false, self-serving, incomplete and
 inaccurate, and therefore the request is otherwise denied.


 REQUEST NO. 3: Admit that within one hour after the email mentioned in Requests No. 1 and
 2, Kaylie Bartels terminated Plaintiff’s employment by Defendant.
 RESPONSE: Denied.


 REQUEST NO. 4: Admit that at the time that Kaylie Bartels terminated Plaintiff’s employment
 by Defendant, Kaylie Bartels knew that Plaintiff had previously been in a sexual relationship
 with Defendant’s owner David Kolker.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 32 of 69 PageID #: 35




 RESPONSE: Objection. Calls for the admission or denial of information which is irrelevant and
 not reasonably calculated to lead to the discovery of admissible evidence. Further, such request
 is beyond the issues raised in the pleadings and not properly the subject of a request for
 admission. Otherwise, unknown and therefore denied.




 REQUEST NO. 5: Admit that at the time that Kaylie Bartels terminated Plaintiff’s employment
 by Defendant, Kaylie Bartels knew that Plaintiff had previously been in a sexual relationship
 with Defendant’s owner David Kolker, and that the sexual relationship had ended.
 RESPONSE: Objection. Calls for the admission or denial of information which is irrelevant and
 not reasonably calculated to lead to the discovery of admissible evidence. Further, such request
 is beyond the issues raised in the pleadings and not properly the subject of a request for
 admission. Otherwise, unknown and therefore denied.


 REQUEST NO. 6: Admit that Defendant permitted billing entries to be made for Craig Members
 for services for which he was not present.
 RESPONSE: Denied.


 REQUEST NO. 7: Admit that Defendant caused billing entries to be made for Craig Members
 for services for which he was not present.
 RESPONSE: Denied.


 REQUEST NO. 8: Admit that Defendant permitted billing entries to be made for Jake Jones for
 services for which he was not present.
 RESPONSE: Denied.


 REQUEST NO. 9: Admit that Defendant caused billing entries to be made for Jake Jones for
 services for which he was not present.
 RESPONSE: Denied.


 REQUEST NO. 10: Admit that causing or permitting a billing entry to be made for services
 which were not performed is a criminal act for Ms. Johnson might be held personally liable if she
 were to have carried them out.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 33 of 69 PageID #: 36




 RESPONSE:      Obj ection   calls for a legal   conclusion and not an admission or denial of fact, and
 therefore not properly the subj ect of a request for admission. Otherwise denied.



                                                             Respectfully submitted,
                                                              /s/ James K. Wheeler

                                                             James K. Wheeler, #1200—29
                                                             Attorney for Addiction Rehab Centers,   LLC




                                       CERTIFICATE OF SERVICE

        The undersigned hereby certiﬁes that on February 5, 2021, I electronically ﬁled the
 foregoing document using the Indiana E-ﬁling System (“IEFS”). I certify that the foregoing
 person was electronically served a copy 0f the foregoing document:


 Jason R. Ramsland
 Ramsland Law
 17 South 6th Street, Suite    X Box   12
 Lafayette,   IN 47901



                                                      /s/ James K. Wheeler

                                                     James K. Wheeler




 James K. Wheeler, #1200-29
 COOTS, HENKE       & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 (3 17) 844-4693
 (317) 573-5385
 jwheeler@chwlaw.com
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 34 of 69 PageID   #: 3/11/2021
                                                                         Filed:  37       9:07 AM
                                                                                                                   Clerk
                                                                                                  Marion County, Indiana




 COUNTY OF MARION                              )        MARION SUPERIOR COURT 13
                                               ) SS:
 STATE OF INDIANA                              )        CAUSE NO. 49D13-2005-PL-017415

 JENNIFER L JOHNSON,                           )
                                               )
                      Plaintiff,               )
                                               )
                v.                             )
                                               )
 ADDICTION REHAB CENTERS, LLC,                 )
                                               )
                     Defendant.                )



                      MOTION FOR COURT ORDERED MEDIATION

        Comes now Defendant, Addiction Rehab Centers, LLC, by counsel, and moves the Court

 to order the parties to attend formal mediation facilitated by a certified Mediator some time on or

 before June 10, 2021 and in support thereof, states:

        1.      The case has not been set for trial;

        2.      Plaintiff will not be prejudiced by attempting to settle the case by mediation

                within the next 90 days.

        WHEREFORE, Defendant, Addiction Rehab Centers, LLC, by counsel, respectfully

 requests that the Court enter an order compelling the parties to attend mediation with a certified

 Mediator on or before June 10, 2021, and for all other just and proper relief in the premises.



                                                        Respectfully submitted,
                                                         /s/ James K. Wheeler
                                                        James K. Wheeler, #1200-29
                                                        Alex Emerson, # 32577-49
                                                        Attorney for Addiction Rehab Centers, LLC
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 35 of 69 PageID #: 38




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on March 11, 2021, I electronically filed the
 foregoing document using the Indiana E-filing System (“IEFS”). I certify that the foregoing
 person was electronically served a copy of the foregoing document:

 Jason R. Ramsland
 Ramsland Law
 17 South 6th Street, Suite X Box 12
 Lafayette, IN 47901


                                              /s/ James K. Wheeler
                                             James K. Wheeler



 James K. Wheeler, #1200-29
 Alex Emerson, # 32577-49
 COOTS, HENKE & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 (317) 844-4693
 (317) 573-5385
 jwheeler@chwlaw.com
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 36 of 69 PageID   #:3/11/2021
                                                                        Filed:   39 10:03 AM
                                                                                                       Clerk
                                                                                      Marion County, Indiana




 COUNTY OF MARION                         )       MARION SUPERIOR COURT 13
                                          ) SS:
 STATE OF INDIANA                         )       CAUSE NO. 49D13-2005-PL-017415

 JENNIFER L JOHNSON,           )
                               )
             PLAINTIFF,        )
                               )
          V.                   )
                               )
 ADDICTION REHAB CENTERS, LLC, )
                               )
             DEFENDANT.        )

          PLAINTIFF’S OPPOSITION TO MOTION FOR COURT ORDERED MEDIATION

       Plaintiff opposes Defendant’s motion for court ordered mediation. Before the

 commencement of this matter, Johnson attempted to engage in good faith settlement

 discussion with ARC and its representative. She proposed a settlement. In the 330 days

 since Johnson made the offer of settlement, ARC has yet to respond or make any sort of

 counteroffer. In January 2021, counsel for ARC contacted counsel for Johnson to ask

 whether mediation was agreeable. In response he was told that the two conditions to

 mediation were that ARC be financially responsible for the cost of the mediation (since

 it is ARC’s request, and ARC is better situated than Johnson to bear the cost), and that

 ARC make a settlement offer in response to Johnson’s so that there is some reason to

 believe that a mediation might be successful. In nearly two months since, ARC has not

 responded regarding the cost of the mediation and instead filed a motion with this

 Court. Furthermore, despite a renewed and revised settlement demand from Johnson,

 ARC has yet to make the first step toward settlement. Johnson and her legal counsel

 have no reason to believe that a mediation will be successful. Despite repeated efforts
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 37 of 69 PageID #: 40




 by Johnson’s counsel to discuss settlement without the expense of a mediator, and

 assurances from ARC’s counsel that the efforts would be reciprocated, ARC has not

 breathed the first word of an offer to Johnson.

        Furthermore, Plaintiff has served discovery requests on January 23, 2021 which

 are now several weeks delinquent. Counsel has granted Defendant’s request to have

 until March 19, 2021 for a response before a Rule 37 motion. Once Defendant’s

 responses are received, it will be necessary to take at least two depositions before

 Plaintiff can properly evaluate the settlement positions that she is likely to be asked to

 consider in mediation. This makes Defendant’s proposed timeline of “on or before June

 10, 2021” impractical.

        Defendant has not shown any sign that it is interested in resolution. If it were, it

 would have engaged in at least some discussion of resolution after repeated invitations,

 even Defendant’s counsel’s own suggestion that we discuss resolution informlly. It is

 Plaintiff’s belief that this motion is made solely for the purpose of imposing additional

 cost on Plaintiff because it perceives it as a leverage opportunity. Plaintiff’s share of the

 mediation would impose upon her a significant cost in mediator’s fees and attorney’s

 fees, while ARC has given absolutely no reason to believe that a mediation will be

 successful.

        Defendant’s motion should be DENIED until such time that it can persuade the

 Court that it has made a meaningful effort to resolve this matter without the need for a

 costly mediator.

                                                   /s/ Jason R. Ramsland
                                                   Ramsland Law
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 38 of 69 PageID #: 41




                                                 8520 Allison Pointe Blvd.
                                                 Suite 223, PMB 65298
                                                 Indianapolis, IN 46250-4299
                                                 765.267.1240
                                                 jason@rams.land



                                   Certificate of Service

       On March 11, 2021, this document was filed and served upon counsel of record

 by the Indiana e-filing system.


                                                 /s/ Jason R. Ramsland
                                                 Jason R. Ramsland (29443-29)
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 39 of 69 PageID #: 42




 COUNTY OF MARION                                        )         MARION SUPERIOR COURT           13

                                                         )   SS:
 STATE OF INDIANA                                        )         CAUSE NO.    49D13-2005-PL-017415
                                                              The Court will address this motion at the
 JENNIFER L JOHNSON,                                     )
                                                              case management conference, set for April 12,
                                                         )    2021, at 10:30 AM. The Court reminds the
                               Plaintiff,                )
                                                              parties that the Marion County local trial rules
                                                         )
                                                              require mediation for civil cases where a timely
                       V.                                )    jury trial demand is made. LR 49-ADR2-209.
                                                         )

 ADDICTION REHAB CENTERS, LLC,                           )

                                                         )                  March 11, 2021
                              Defendant.                 )



                                             ORDER FOR MEDIATION
           Defendant, Addiction Rehab Centers, LLC, by counsel, having ﬁled             its   Motion For Court

 Ordered Mediation;

          And the       Court having examined said Motion and being duly advised in the premises,            now

 ﬁnds    that said    Motion should be      GRANTED.

           IT   IS,   THEREFORE, ORDERED, ADJUDGED AND DECREED                         that the Court enter   an


 order compelling the parties t0 attend mediation With a certiﬁed Mediator on or before June 10,


 2021, and for        all   other just and proper relief in the premises.



 Date:
                                                         JUDGE,    MARION COUNTY SUPERIOR COURT         13


 DISTRIBUTION:


  James K. Wheeler
  Alex Emerson
  COOTS, HENKE & WHEELER, P.C.
  255 E. Carmel Drive
  Carmel, IN 46032


  Jason R. Ramsland
  Ramsland Law
  17 South 6th Street, Suite          X Box   12
  Lafayette,     IN 47901
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 40 of 69 PageID #: 43
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 41 of 69 PageID   #: 3/15/2021
                                                                         Filed: 44        4:58 PM
                                                                                                                    Clerk
                                                                                                   Marion County, Indiana




                                                 )
                                                        MARION SUPERIOR COURT 13
                                                 )

                                                 )
                                                        CAUSE NO. 49D13-2005-PL—01 7415
                                                 )

  JENNIFER L JOHNSON,                            )

                                                 )

                         PLAINTIFF,              )

                                                 )

                    v.                           )

                                                 )

  ADDICTION REHAB CENTERS, LLC,                  )

                                                 )

                         DEFENDANT.              )



                                    DEFENDANT’S RESPONSES To
                     PLAINTIFF’S FIRST SET 0F INTERROGATORIES To DEFENDANT


              Defendant, Addiction Rehab Centers, LLC, for      its   responses to   Plaintiff’s First Set



  of Interrogatories, states:


                                      INTERROGATORIES AND RESPONSES

  INTERROGATORY N0. 1: For each allegation in Plaintiff’s Complaint to which Defendant

  responded With anything other than an unqualified admission and each request for

  admission t0 Which Defendant responded with anything other than an unqualified

  admission, state and describe in detail Defendant’s factual basis for the denial or non-


  admission response.

  RESPONSE: Objection. Calls for information derived from and Which would invade the

  attorney-client privilege      and attorney-thought   process. Further, the interrogatory        is



  compound and vague to the extent is calls for information that would create an

  obligation to provide information to a response          made to an allegation in the Complaint

  that   is   ”without information," and thus there   is   no information to provide.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 42 of 69 PageID #: 45




  Notwithstanding and subject to the foregoing objections, Defendant                                       states:   As   to


  Paragraph 2 in the complaint, the                 Plaintiff      was not terminated. The                 plaintiff   walked    Off


  the job, quit her position          and then attempted improperly                      to extort the       Defendant by

  demanding an unwarranted                  full   year salary under the pretext 0f a ”severance” 0r else


  she   would attempt         to place the        Defendant        in a false light.       As    to   Paragraph 4      in the


  complaint, the Piaintiff           was not terminated. The              piaintiff      walked        off the job, quit       her


  position       and then attempted improperly                t0 extort the        Defendant by demanding an

  unwarranted        full   year salary under the pretext 0f a ”severance” or else she would


  attempt to piace the Defendant in a                 false light.      As   to   Paragraph 8 in the complaint, the

  Defendant never demanded                  01'   required the Plaintiff t0         make         entries she believed          might

  be   false.    N0 one employed by the Defendant was authorized                                 t0   make any such

  demands, and        if   the Plaintiff believed the           demands       t0   be inappropriate, she should not

  have made any such               entries. Further,     no such       entries are       known t0 be          incorrect,   and

  therefore, the allegations are denied.                As    to   Paragraph       9,   10 and 12 in the complaint, the


  Defendant never demanded 0r required the                           Plaintiff t0       make     entries she believed          might

  be    false.   N0 one employed by the Defendant was authorized                                 to   make any such

  demands, and        if    the Plaintiff believed the          demands       t0   be inappropriate, she should not

  have made any such               entries. Further,     no such        entries are       known       t0   be incorrect, and

  therefore, the allegations are denied.                 As   to    Paragraphs          13, 14   and 15     0f the complaint,


  n0 adverse action was ever taken against the                        Plaintiff;   she walked off the job and quit.


  As    t0   Paragraphs      16,   17 and   18, in the   complaint, they appear redundant 0f prior


  allegations, but         couched     as a cause of action, the merits of                 which       are denied.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 43 of 69 PageID #: 46




  INTERROGATORY NO. 2:              State   all facts   and circumstances which Defendant contends

  support    its   allegation that Plaintiff ”quit        on    or about April 10, 2020,”           and    identify   and

  describe   all   documents and things which Defendant contends support the                                allegations.


  RESPONSE: Objection. Calls for information derived from and which would invade the

  attorney-client privilege         and attorney~th0ught              process. Notwithstanding              and   subject to


  these objections, the Plaintiff           was not terminated. She walked               off the job       and quit her


  employment.         It   was expected      that the Plaintiff       would return      since she took an office


  laptop computer under the auspice of continuing t0 work. Discovery                                  is   ongoing and


  continuing, and further information               may    be determined.


  INTERROGATORY NO.            3:   State whether, t0 the            knowledge    of   any   0f the   company's

  ownership or management, any of the company’s owners, managers, employees, or

  contractors have ever         engaged in a sexuai relationship with                  Plaintiff.



  RESPONSE:         Objection. Irrelevant, harassing,                and not reasonably calculated            t0 lead to


  the discovery 0f admissible evidence.                 The    issues   framed by the pleadings do not

  related t0 the interrogatory posed.


  INTERROGATORY NO. 4: Does Defendant contend                            that   an employee 0f Defendant's can

  lawfully    make entries into Defendant’s computer systems                       for   appointments 0r

  treatments which did not actually occur?                 If   yes, describe     why Defendant contends this

  to   be permissible.


  RESPONSE:          Objection. This interrogatory              is   vague, confusing, an incomplete


  hypothetical,       and not based on any         facts, established       0r otherwise, applicable t0 this


  matter. Notwithstanding             and    subject to the foregoing objections,              no employee         of the
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 44 of 69 PageID #: 47




  Defendant   is   authorized t0 request any other employee t0 enter information improperly


  into   any computer system. However,               it is    perfectly permissible for an          employee      t0


  make, 0r request t0 be made, an appointment for a                        Client 0f the Defendant.      The

  interrogatory     is   aiso incomplete       and unanswerable,           as written, because there       is    the


  possibility 0f 11011-c0mp1iant clients           who may         not attend a scheduled appointment; but


  further, the Plaintiff       has not identified and cannot identify a single instance in which a


  person was not present for a billed event.


  INTERROGATORY N0.             S:   Does Defendant permit employees                  to   make   entries into


  Defendant’s computer systems for appointments 0r treatments which did not actually


  occur?


  RESPONSE:        Objection. This interrogatory              is   vague, confusing, an incomplete


  hypothetical,    and not based on any            facts,   established 0r otherwise, appiicable t0 this


  matter. Notwithstanding             and    subject t0 the foregoing objections,             no employee        0f the


  Defendant   is   authorized t0 request any other employee to enter information improperly


  into   any computer system. However,                it is   perfectly permissible for           an empioyee t0

  make, 0r request        t0   be made, an appointment for a               client of the    Defendant. The


  interrogatory     is   also incomplete       and unanswerable, as           written, because there        is   the


  possibility of   non-compliant         clients   who may         not attend a scheduled appointment; but


  further, the Plaintiff has not identified           and cannot        identify a single instance in        which        a


  person was not present for a billed event.


  INTERROGATORY NO. 6:               State   and thoroughly describe           all   safeguards, protections, and


  other measures that Defendant has in place, or                     had   in place at     any time during
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 45 of 69 PageID #: 48




  Plaintiff’s   employment,          t0 ensure that false or misleading entries are not              made into

  Defendant’s computer systems.


  RESPONSE: Objection. Work—product protected information. Further,                                this


  interrogatory    is   not reasonably calculated to lead t0 the discovery of admissible


  evidence. Notwithstanding              and     subject t0 the foregoing objections, the plaintiff has not,


  and cannot,    identify a single instance in              which a    billing event   took place for a person


  Who was not provided the billed                 service.


  INTERROGATORY NO.             7:   Does Defendant          bill   any governmental unit or governmental

  entity   based on entries made into Defendant’s computer system?                         If   yes, identify   which

  governmental units or governmental                  entities to     whom Defendant bills, and state and

  describe in detail     how the computer system entries are subsequently billed.

  RESPONSE: NO.

  INTERROGATORY N0. 8: Has                Plaintiff, directly or       through a representative, repeatedly


  offered t0 return Defendant’s                computer     if   Defendant would make agreeable

  arrangements to retrieve            it? If   yes, state   whether Defendant has agreed and made such

  arrangements, and        if   Defendant has not agreed and made such arrangements, Why?

  RESPONSE: Objection. This              is    not the purview of an interrogatory, and further, the


  interrogatory attempts to misstate the obligations of the parties.                      The     Plaintiff   took a


  company laptop computer Without permission 0f the Defendant, deprived                                   the


  Defendant of     its   use, never      should have taken the laptop           if   she did not intend to return


  to   work, and used her possession of the laptop as leverage in a subsequent attempt to

  extort the    Defendant for $42,000 under the misguided and improper pretext                             of
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 46 of 69 PageID #: 49




  "severance.”     The    Plaintiff   should have, and        still   should, return the property she


  converted to    its   rightful   owner Without any          obligation   on   the part of the owner.         The

  Plaintiff   has engaged improperly of the functional equivalent 0f stealing money from a


  bank and     teiiing the   bank she    Will give     back the money she stole only         if   the   bank

  provides a pre—paid return mailing              label.   The   Plaintiff’s position is   improper and the

  interrogatory posed attempts to create a false premise.


  INTERROGATORY NO.           9:   Except for     Plaintiff   and David Kolker, did any other employees,

  owners, managers,         officers, 0r   agents 0f Defendant          know about the sexual relationship

  between Plaintiff and Kolker?            If   yes, identify   by name, dates     of   employment, positions

  heid during employment, and              last   known telephone number and email address.

  RESPONSE: Objection. Irrelevant, harassing, and not reasonably calculated t0 lead                             t0 the


  discovery of admissible evidence. The issues framed by the pleadings                        d0 not relate      to


  the interrogatory posed.


  INTERROGATORY NO.           10:   Did any meetings occur between an employee                    of   Defendant

  named Kaylie and Plaintiff within               the 5 days leading      up   to the separation 0f Plaintiff’s


  employment?       If   yes, state the date, start time, duration, location,            and the   subjects


  addressed at each identified meeting, and identify any person                      Who was present for each

  meeting identified.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 47 of 69 PageID #: 50




  RESPONSE: Objection. Vague as to the term ”meetings." While                               it   would not be

  uncommon that employees speak With each                   other during office hours,               it is   unknown if

  any ”meetings” took place as posed.

  Under the penalty       for perjury,   I   affirm the foregoing responses to be true.




           Mar   15,   2021
  Date_                                       Signature:    David Koiker (Mar 15, 2021 16:23 EDT)

                                                                David Kolker,
                                                                Member, Addiction Rehab Centers, LLC

                                         CERTIFICATE OF SERVICE

         The undersigned hereby certiﬁes that 0n March 15, 202 1 I electronically ﬁled the
                                                                                   ,



  foregoing document using the Indiana E-ﬁling System (“IEFS”). I certify that the foregoing
  person was electronically served a copy of the foregoing document:


  Jason R. Ramsland
  Ramsland     Law
  17 South 6th Street, Suite   X Box     12
  Lafayette,   IN 47901


                                                      /s/James K. Wheeler
                                                      James K. Wheeler

  James K. Wheeler, #1200-29
  COOTS, HENKE          & WHEELER, P.C.
  255 East Carmel Drive
  Carmel, IN 46032
  (3 l7)   844-4693
  (317) 573-5385
  jwheeler@chwlaw.com
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 48 of 69 PageID   #: 51
                                                                        Filed: 3/25/2021                                                   10:47 AM
                                                                                                                                               Clerk
                                                                                                                              Marion County, Indiana




 STATE 0F INDIANA                             )
                                                                 IN THE MARION            COUNTY SUPERIOR COURT NO.           13
                                              )
                                                                 SS:
 COUNTY 0F MARION                             )
                                                                 CAUSE N0. 49D1 3—2005—PL-01 741 5

 JENNIFER L. JOHNSON,

                   Plaintiff,



 V.                                           VVVVVVVVV




 ADDICTION REHAB CENTERS, LLC,

                   Defendant.


                                MOTION FOR LEAVE To AMEND COMPLAINT

           Plaintiffjenniferjohnson      moves            for leave to   amend her Complaint and Demand              for Jury


 Trial. Plaintiff initiated this lawsuit in   May 2020.            In August 2020, Plaintiff ﬁled a charge of


 discrimination With the Equal      Employment Opportunity Commission.                             On March   16, 2021, the


 EEOC issued, at Plaintiffs request, a notice of dismissal and right to sue, Which was received by

 Plaintist counsel    0n March    22, 2021. Plaintiff seeks leave to                  amend her complaint      t0 incorporate


 the allegations against   ARC over Which the court only acquires jurisdiction after the dismissal and

 right to sue   was issued by the   EEOC. The motion is                  not interposed for the purpose 0f delay, but           is




 presented at the   earliest possible juncture.            The   claims added by the          amendment involve    the   same

 parties   and have a substantial degree of overlap               in time, the individuals involved,      and the conduct

 thatjohnson contends t0 be unlawful.

           Plaintiff is attaching her   Amended Complaint as an                     exhibit to this motion.


           Upon inquiry by Plaintiffs     counsel, counsel for Defendant stated that he objected but did


 not provide a basis for the objection.


                                                                          /s/ Jason R. Ramsland
                                                                          Jason R. Ramsland (#29443—29)
                                                                          Ramsland Law
                                                                                    6th
                                                                          17   S.         Street
                                                                          Suite X, BOX 12
                                                                          Lafayette, IN 47901
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 49 of 69 PageID #: 52




                                                        765.267.1240
                                                        ‘ason    ramsland
                                                        Attorney for Plaintiff




                                       CERTIFICATE 0F SERVICE

         On March 25,      2021, this document was ﬁled and served   upon counsel 0f record by   the


 Indiana e—fﬂing system.


                                                          s     ason R. Ramsland
                                                        Jason R. Ramsland (29443—29)
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 50 of 69 PageID   #:3/25/2021
                                                                        Filed:   53 10:47 AM
                                                                                                                      Clerk
                                                                                                     Marion County, Indiana




 STATE OF INDIANA                        )       IN THE MARION COUNTY SUPERIOR COURT NO.
                                         )       SS:
 COUNTY OF MARION                        )       CAUSE NO. 49D13-2005-PL-017415

 JENNIFER L. JOHNSON,                    )
                                         )
                   Plaintiff,            )
                                         )
 v.                                      )
                                         )
 ADDICTION REHAB CENTERS, LLC,           )
                                         )
                   Defendant.            )

                         AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Jennifer L. Johnson (“Johnson” or “Plaintiff”) brings this action against Defendant

 Addiction Rehab Centers, LLC (“ARC” or “Defendant”) for wrongful termination.

                                                PARTIES

      1. Johnson is an individual who resides Fountain County, Indiana.

      2. Until she was terminated from her position, she was employed by ARC.

      3. ARC is an Florida limited liability company with its principal place of business at 11200

         Brandywine Lake WY, Boynton Beach, FL 33473, doing business in Indiana.

      4. Until ARC wrongfully terminated Johnson’s employment, it was Johnson’s employer.

                                                 FACTS

      5. Johnson began working for ARC in December 2019.

      6. During the course of her employment, Johnson and the CEO of ARC, David Kolker, began

         a sexual relationship.

      7. Prior to the separation of her employment, Johnson ended her sexual relationship with

         Kolker.

      8. After she ended her sexual relationship with Kolker, Johnson sought to keep their

         relationship professional.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 51 of 69 PageID #: 54




    9. Despite Johnson’s termination of the sexual relationship and request to keep the relationship

        professional, Kolker continued to send Johnson sexual text messages.

    10. Out of fear for her job, Johnson begrudgingly acquiesced to Kolker’s continued, undesired

        sexual advances.

    11. After Johnson’s termination of the sexual relationship and request to keep the relationship

        professional, Kolker continued to send text messages to Johnson, inviting her to watch him

        grope himself during work sessions with patients.

    12. After Johnson’s termination of the sexual relationship and request to keep the relationship

        professional, he groped Johnson at work.

    13. After Johnson’s termination of the sexual relationship and request to keep the relationship

        professional, Kolker made rude and snide remarks to harass and humiliate her.

    14. In the course of her employment by ARC, Johnson was required to make note and record

        entries regarding interactions she had with customers or clients of ARC.

    15. Those notes and records included entries which were used to bill insurance companies.

    16. In the course of her employment, ARC personnel demanded and required that Johnson

        make entries which Johnson knew to be misleading or false.

    17. When Johnson learned that the entries she was required to make were misleading or false,

        she refused to enter them.

    18. Johnson refused to enter the false or misleading entries because participating in falsifying

        those entries was a criminal act for which she might be held personally liable.

    19. Johnson refused to knowingly perform criminal acts for which she might personally be

        liable.

    20. To wit, Johnson refused to knowingly be party to and participate in insurance fraud.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 52 of 69 PageID #: 55




    21. When Johnson confronted ARC personnel about this insurance fraud, ARC began taking

       tangible adverse employment actions against her.

    22. ARC’s tangible adverse employment actions against Johnson ultimately culminated in her

       wrongful termination.

    23. ARC terminated Johnson because it was motivated, at least in part, by her refusal to

       participate in illegal activity for which she might be held personally liable.

    24. ARC’s decision to terminate Johnson was motivated, at least in part, by her termination of

       the sexual relationship with Kolker.

    25. ARC’s decision to terminate Johnson arose because Johnson was no longer satisfying the

       quid pro quo with the CEO Kolker of sexual relations for continued employment.

    26. Johnson was issued the right to sue by the EEOC on March 16, 2021.

                     COUNT I – MCCLANAHAN WRONGFUL TERMINATION

    27. Under the doctrine announced in McClanahan v. Remington Freight Lines, terminating an

       employee for refusing to commit a criminal act for which she might be personally liable is a

       wrongful, unconscionable act and is an exception to the doctrine of employment at all. 517

       N.E.2d 390 (Indiana 1988).

    28. In terminating Johnson, ARC was motivated by Johnson’s refusal to participate in its policy,

       pattern, plan or practice of making incorrect entries in patient records in order to increase

       insurance payouts.

    29. Johnson has been harmed by ARC’s wrongful, unconscionable conduct.

                COUNT II – VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

    30. ARC has subjected Johnson to a sexually hostile work environment because of her sex.

    31. ARC has subjected Johnson to sexual harassment by a member of company management.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 53 of 69 PageID #: 56




     32.   But for her   sex,   Johnson would not have been subjected                         to the sexual harassment       and

           sexually hostjle     work environment.

     33.   But for the cessation 0f her sexual relationship With Kolker, Johnson would not have been

           terminated.


                                                       PRAYER FOR RELIEF

  WHEREFORE Plaintiff demands the following relief:
     a.    An order reinstating her employment as                    though n0 interruption had occurred;

    b.     An order enjoining against retaliation                 or reprisal against Johnson for her complaint;


    c.     An order enjoining Defendant                from requiringjohnson                 t0   perform any illegal   acts in the


           course of her employment;


    d.     An order awarding Plaintiff’s              actual damages;


    e.     An order awarding Plaintiff’s              consequential damages;


     f.    An order awarding punitive damages                     to Plaintiff;


    g.     An order awarding to           Plaintiff the costs        0f this action and her attorney’s          fees;


    h.     A11 other relief this Court determines to be necessary                       and proper.

                                                                            /s/ Iason R. Ramqland
                                                                            Jason R. Ramsland (#29443—29)
                                                                            Ramsland Law
                                                                                       6th
                                                                            17    S.         Street
                                                                            Suite X, BOX 12
                                                                            Lafayetté, IN 47901
                                                                            765.267.1240
                                                                            'ason        ramsland
                                                                            Attorney for Plaintiff


                                                  DEMAND FOR JURY TRIAL

           Plaintiff   demands    trial   by   jury   0n   all   issues so triable.


                                                                            /s/ Iason R. Ramsland
                                                                            Jason R. Ramsland (#29443—29)
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 54 of 69 PageID #: 57




                                     CERTIFICATE 0F SERVICE

         On March 25, 2021, this   document was ﬁled and served upon counsel of record by the

 Indiana e—ﬁling system.


                                                       /s/ Jason R. Ramsland
                                                      Jason R. Ramsland (29443—29)
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 55 of 69 PageID   #: 3/30/2021
                                                                         Filed: 58        4:09 PM
                                                                                                              Clerk
                                                                                             Marion County, Indiana




 S COUNTY OF MARION                         )       MARION SUPERIOR COURT 13
                                            ) SS:
 STATE OF INDIANA                           )       CAUSE NO. 49D13-2005-PL-017415

 JENNIFER L JOHNSON,                        )
                                            )
                     Plaintiff,             )
                                            )
               v.                           )
                                            )
 ADDICTION REHAB CENTERS, LLC,              )
                                            )
                    Defendant.              )


  DEFENDANT’S OPPOSITION TO MOTION FOR LEAVE TO AMEND COMPLAINT

        Defendant, Addiction Rehab Centers, LLC, by Counsel, files this Opposition to

 Plaintiff’s Motion for Leave to Amend Complaint, and respectfully requests the Court deny

 Plaintiff’s Motion for Leave to Amend Complaint. In support, Defendant states that Defendant

 cannot agree to an Amended Complaint containing additional false allegations.


                                            Respectfully submitted,
                                             /s/ James K. Wheeler
                                            James K. Wheeler, #1200-29
                                            Alex Emerson, # 32577-49
                                            Attorneys for Addiction Rehab Centers, LLC
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 56 of 69 PageID #: 59




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on March 30, 2021, I electronically filed the
 foregoing document using the Indiana E-filing System (“IEFS”). I certify that the foregoing
 person was electronically served a copy of the foregoing document:

 Jason R. Ramsland
 Ramsland Law
 17 South 6th Street, Suite X Box 12
 Lafayette, IN 47901


                                              /s/ James K. Wheeler
                                             James K. Wheeler



 James K. Wheeler, #1200-29
 Alex Emerson, # 32577-49
 COOTS, HENKE & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 (317) 844-4693
 (317) 573-5385
 jwheeler@chwlaw.com
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 57 of 69 PageID #: 60




 STATE 0F INDIANA                                 )
                                                              IN THE MARION   COUNTY SUPERIOR COURT NO.         13


 COUNTY 0F MARION                                 i
                                                              inSE N0. 49D1 3-2005-PL-01 741 5

 JENNIFER L. JOHNSON,

                   Plaintiff,



 V.                                               VVVVVVVVV




 ADDICTION REHAB CENTERS, LLC,

                   Defendant.


                    ORDER GRANTING MOTION FOR LEAVE To AMEND COMPLAINT

         Upon    Plaintiff’s    motion, and for good cause shown, leave to amend her Complaint            is




 granted to   Plaintiff,   and the Clerk   is   directed t0 ﬁle the attached exhibit as Plaintiff’s   Amended

 Complaint.




 Date:   March 31, 2021

                                                              Judge, Marion Superior Court No. 13




 Distribution:


 Counsel of record Via IEFS
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 58 of 69 PageIDFiled:
                                                                            #: 614/8/2021                                9:07 AM
                                                                                                                            Clerk
                                                                                                           Marion County, Indiana




 COUNTY OF MARION                                      )         MARION SUPERIOR COURT              13

                                                       )   SS:
 STATE OF INDIANA                                      )         CAUSE NO.       49D13-2005-PL-017415

 JENNIFER L JOHNSON,                                   )

                                                       )

                       Plaintiff,                      )

                                                       )
                V.                                     )

                                                       )

 ADDICTION REHAB CENTERS, LLC,                         )

                                                       )
                       Defendant.                      )




                                            DEFENDANT’S
                   SECOND REQUEST FOR PRODUCTION TO PLAINTIFF


        Defendant, by counsel, requests that           Plaintiff, Jennifer L.    Johnson (hereinafter “Johnson”

 or “‘Plaintiff”) produce and permit Defendant to inspect and copy within thirty (3 0) days of receipt


 0f this Request   at the   ofﬁce of Coots, Henke          & Wheeler,   P.C.,   255 East Carmel Drive, Carmel,

 Indiana 46032-2689 0r at such other place as              may be   agreed upon by the parties, the following


 documents:


                                                DEFINITIONS

         1.     “Communication” means any transfer 0r exchange between two 0r more persons of


 any information, Whether by written or         oral   means, including but not limited       t0, reports, notes,



 accountings, personal conversations, correspondence, telephone calls, emails, texts and telegrams.



        2.      “Data” means any and      all   information stored 0n media that         may be   accessed by a


 computer.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 59 of 69 PageID #: 62




        3.      ADocument@ means all original writings, papers, records, tapes, films,

 photographs, computer data and software, and all other items of any kind that are in any way

 subject to visual inspection or auditory examination or reproduction, and includes all items

 subject to production under Rule 34 of the Indiana Rules of Trial Procedure. In any case in

 which the original is not available, the term Adocument@ means an identical copy of the original.

 Each preliminary draft, each non-identical copy, and each document bearing notations, markings

 or writings of any kind different from the original shall be considered an original document. The

 term “document” further includes, but is not limited to, emails and attachments, graphic or aural

 representations of any kind (including without limitation, photographs, charts, microfiche,

 microfilm, videotape, recordings, motion pictures, plans, drawings, surveys), electronic,

 mechanical, magnetic, optical or electric records or representations of any kind (including

 without limitation, computer files and programs, tapes, cassettes, disks, recordings), any

 electronically stored data on magnetic or optical storage media as an “active” file or files

 “readily readable by one or more computer applications or forensics software); any “deleted” but

 recoverable electronic files on said media; any electronic file fragments (files that have been

 deleted and partially overwritten with new data); and slack (data fragments stored randomly from

 random access memory on a hard drive after new data has overwritten some but not all of

 previously stored data).

        4.      APerson@ includes individuals, organizations (including, without limitation,

 corporations, partnerships and associations) or any other identifiable entity. Any reference

 herein to any person (including the parties to this action) includes attorneys, officers, directors,

 employees, agents and other representatives of that person.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 60 of 69 PageID #: 63




           5.       “Relevant Time Period” shall         mean   the period   between December       1,   2019 and the

 present date.



           6.       “You” and “Your”       shall refer t0 Plaintiff and her agents, attorneys      and    all   persons


 acting or having acted       0n her   behalf.



           7.       “ARC”     shall refer to   Defendant, Addiction Rehab Centers, LLC, and              its   ofﬁcers,


 employees, agents and contractors.


           8.       “Paragraph” refers to a paragraph in Your proposed             Amended     Complaint.


                                                         RE UESTS

           REQUEST       1.             The   right to sue letter   mentioned   in paragraph   26 0f Plaintiff s

 Amended        Complaint.



           RESPONSE:




           REQUEST 2.                  A11 documents communications and materials by and between                    You

 and the   EEOC     0r a representative 0f the      EEOC.


           RESPONSE:




           REQUEST 3.                  A11 documents and communications which support the allegations


 contained in paragraph 7 of Plaintiff’ s         Amended Complaint.


           RESPONSE:
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 61 of 69 PageID #: 64




        REQUEST 4.           All documents and communications which support the allegations

 contained in paragraph 8 of Plaintiff’s Amended Complaint.

        RESPONSE:




        REQUEST 5.           All documents and communications which support the allegations

 contained in paragraph 9 of Plaintiff’s Amended Complaint.

        RESPONSE:




        REQUEST 6.           All documents and communications which support the allegations

 contained in paragraph 10 of Plaintiff’s Amended Complaint.

        RESPONSE:




        REQUEST 7.           All documents and communications which support the allegations

 contained in paragraph 11 of Plaintiff’s Amended Complaint.

        RESPONSE:




        REQUEST 8.           All documents and communications which support the allegations

 contained in paragraph 12 of Plaintiff’s Amended Complaint.

        RESPONSE:
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 62 of 69 PageID #: 65




        REQUEST 9.              A11 documents and communications which support the allegations


 contained in paragraph 13 of Plaintiff’ s   Amended   Complaint.



        RESPONSE:




        REQUEST       10.       A11 documents and communications Which support the allegations


 contained in paragraph 24 of Plaintiff s    Amended   Complaint.



        RESPONSE:




        REQUEST       11.       A11 documents and communications Which support the allegations


 contained in paragraph 25 0f Plaintiff s    Amended   Complaint.



        RESPONSE:




        REQUEST       12.        A11 documents and communications which support the allegations


 contained in paragraph 30 of Plaintiff’ s   Amended   Complaint.



        RESPONSE:




        REQUEST       13:        A11 documents and communications which support the allegations


 contained in paragraph 31 0f Plaintiff s    Amended   Complaint.



        RESPONSE:
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 63 of 69 PageID #: 66




        REQUEST       14:       A11 documents and communications which support the allegations


 contained in paragraph 32 of Plaintiff’ s    Amended   Complaint.



        RESPONSE:




        REQUEST       15:       A11 documents and communications Which support the allegations


 contained in paragraph 33 of Plaintiff s     Amended   Complaint.



        RESPONSE:


        REQUEST       16:       T0   the extent not previously requested, and excepting privileged


 communications With your attorney,     all   documents and communications regarding David Kolker

 and ARC.



        RESPONSE:


                                                         Respectfully submitted,




                                                                /s/   James K. Wheeler
                                                         James K. Wheeler, #1200-29
                                                         Attorney for Addiction Rehab Centers,   LLC
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 64 of 69 PageID #: 67




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certiﬁes that on April 8, 2021, I electronically ﬁled the foregoing
 document using the Indiana E-ﬁling System (“IEFS”). I certify that the foregoing person was
 electronically served a copy of the foregoing document:


                                        Jason R. Ramsland
                                          Ramsland Law
                                17 South 6th Street, Suite   X BOX   12
                                       Lafayette,   IN 47901




                                                       /s/ James K. Wheeler

                                                      James K. Wheeler




 James K. Wheeler, #1200-29
 Alex Emerson, # 32577-49
 COOTS, HENKE       & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 (3 17) 844-4693
 (317) 573-5385
 jwheeler@chwlaw.com
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 65 of 69 PageID  #: 4/23/2021
                                                                         Filed: 68                                                   4:03 PM
                                                                                                                                        Clerk
                                                                                                                       Marion County, Indiana




 COUNTY OF MARION                                            )         MARION SUPERIOR COURT                13

                                                             )   SS:
 STATE OF INDIANA                                            )         CAUSE NO.        49D13-2005-PL-017415

 JENNIFER L JOHNSON,                                         )

                                                             )

                               Plaintiff,                    )

                                                             )
                     V.                                      )

                                                             )

 ADDICTION REHAB CENTERS, LLC,                               )

                                                             )
                               Defendant.                    )




                          ANSWER TO PLAINTIFF’S AMENDED COMPLAINT
                                                                 And
                                                  COUNTERCLAIM

          Defendant, Addiction Rehab Centers,                LLC (“ARC” 0r “Defendant”) by counsel,              for   its



 Answer to      Plaintiff, Jennifer L.      Johnson’s (“J0hnson” 0r Plaintiff”)              Amended Complaint     states:




                                                             Parties


     1.   It is   without information regarding the allegations stated in rhetorical paragraph                   1.



    2.    It   admits that Johnson was employed by                ARC from approximately December 24, 2019

          until she quit        0n 0r about April   10,    2020, and denies     all   other material allegations


          contained in rhetorical paragraph           2.



    3.    It   admits the allegations contained in rhetorical paragraph                 3.



    4.    It   admits Johnson was an employee during the time period stated above, but denies that                           it




          terminated Johnson’s employment and denies                   all   other material allegations contained in


          rhetorical paragraph 4.


    5.    It   admits that Johnson began working for               ARC in December, 2019 as alleged in rhetorical

          paragraph       5.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 66 of 69 PageID #: 69




    6. It denies all material allegations of rhetorical paragraph 6 as worded.

    7. It denies all material allegations of rhetorical paragraph 7 as worded.

    8. It denies all material allegations of rhetorical paragraph 8 as worded.

    9. It denies all material allegations of rhetorical paragraph 9 as worded.

    10. It denies all material allegations of rhetorical paragraph 10 as worded.

    11. It denies all material allegations of rhetorical paragraph 11 as worded.

    12. It denies all material allegations of rhetorical paragraph 12 as worded.

    13. It denies all material allegations of rhetorical paragraph 13 as worded.

    14. It admits that part of Johnson’s job responsibilities was to make notes and record entries

       regarding interactions she had with customers or clients of ARC, and denies all other

       material allegations contained in rhetorical paragraph 14.

    15. It admits that notes and records created by Johnson were used in part to bill insurance

       companies and denies all other material allegations contained in rhetorical paragraph 15.

    16. It denies all material allegations contained in rhetorical paragraph 16.

    17. It denies that Johnson was required to make entries that were misleading or false and

       denies all other material allegations contained in rhetorical paragraph 17.

    18. It is without knowledge of any “criminal acts” which Johnson might have performed or

       been asked to perform in the course of her employment with ARC and, therefore, denies

       all material allegations contained in rhetorical paragraph 18.

    19. It is without knowledge of any “criminal acts” which Johnson might have performed or

       been asked to perform in the course of her employment with ARC and, therefore, denies

       all material allegations contained in rhetorical paragraph 19.
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 67 of 69 PageID #: 70




    20. It is without knowledge of any “criminal acts” or “insurance fraud” which Johnson might

        have performed or been asked to perform in the course of her employment with ARC

        and, therefore, denies all material allegations contained in rhetorical paragraph 20.

    21. It denies all material allegations contained in rhetorical paragraph 21.

    22. It denies all material allegations contained in rhetorical paragraph 22.

    23. Again, it denies it terminated Johnson and denies all other material allegations contained

        in rhetorical paragraph 23.

    24. It denies all material allegations contained in rhetorical paragraph 24.

    25. It denies all material allegations contained in rhetorical paragraph 25.

    26. It is without knowledge of the allegations contained in rhetorical paragraph 26 and

        therefore, denies all material allegations contained in rhetorical paragraph 19.

                             Count I – McClanahan Wrongful Termination

    27. Again, it denies it terminated Johnson and denies all other material allegations contained

        in rhetorical paragraph 27.

    28. Again, it denies it terminated Johnson and denies all other material allegations contained

        in rhetorical paragraph 28.

    29. It denies all material allegations contained in rhetorical paragraph 29.

        WHEREFORE, Defendant, Addiction Rehab Centers, LLC prays the Plaintiff takes

 nothing by way of her Amended Complaint, for costs and all other relief just and proper in the

 premises.

                                       ARC’s Counterclaim

                Defendant, Addiction Rehab Centers, LLC (“ARC” or “Defendant”) by counsel,

 for its Counterclaim against Plaintiff, Jennifer L. Johnson (“Johnson” or Plaintiff”) states:
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 68 of 69 PageID #: 71




     .    That when Johnson quit her employment with Defendant on Friday, April 10, 2020, she


          took a laptop computer that belongs t0 Defendant.


          On Monday,          April 13, 2020      ARC’s      Craig   Tasman texted Johnson telling her ARC needed

          her   company computer back.

          Johnson replied that she would be in Indy one day the next week and would bring the

          computer and ﬂash drive             that everything       was backed up       0n.


          At no time has        ARC authorized Johnson’s continued possession 0f the computer.

          Johnson has never returned the computer.

                                                   COUNT I — CONVERSION
          The above described computer                is   the property of ARC, and           ARC has    an unqualiﬁed right


          t0 possession        of the computer.


          Johnson       is   aware   that   ARC has    a right t0 possession 0f the computer, and that Johnson’s


          control over the computer property                is   unauthorized.


          ARC      is    entitled t0        compensatory damages for             its   losses arising      from Defendant’s

          conversion 0f its computer.


                                            COUNT II — CRIMINAL CONVERSION
                                            AND REMEDIES UNDER I.C. S 34-24-3—1
    9.    Johnson has committed criminal conversion of ARC’S computer.

    10.   Johnson has knowingly and intentionally exerted unauthorized control ofARC’s computer.

    11.   Johnson intended           t0 deprive   ARC of its rights t0 the computer.

    12.   ARC is entitled t0 all remedies available under LC.                    §   34-24-3-1, including, but not limited


          to,   the actual     damages suffered by           ARC      as a result of the criminal conversion, treble


          damages, the costs of the action, reasonable attorney’s                             fees,   actual travel expenses,
Case 1:21-cv-01053-JMS-MG Document 1-1 Filed 04/28/21 Page 69 of 69 PageID #: 72




           compensation for       ARC   and his agents’ time used      to ﬁle papers or attend court hearings,


           and   all   other reasonable costs of collection.


        WHEREFORE, Defendant, Addiction Rehab Centers, LLC, by counsel, respectfully

 requests the Court to enter judgment against Johnson and in favor of             ARC and for all other relief

 just   and proper in the premises.



                                                               Respectfully submitted,
                                                                /s/ James K. Wheeler

                                                               James K. Wheeler, #1200-29
                                                               Alex Emerson, # 32577-49
                                                               Attorneys for Addiction Rehab Centers,
                                                               LLC



                                          CERTIFICATE OF SERVICE

        The undersigned hereby certiﬁes that on April 23, 2021, I electronically ﬁled the
 foregoing document using the Indiana E-ﬁling System (“IEFS”). I certify that the foregoing
 person was electronically served a copy of the foregoing document:


                                                Jason R. Ramsland
                                                  Ramsland Law
                                        17 South 6th Street, Suite   X Box   12
                                               Lafayette,   IN 47901



                                                      /s/James K. Wheeler
                                                      James K. Wheeler

 James K. Wheeler, #1200-29
 Alex Emerson, # 32577-49
 COOTS, HENKE             & WHEELER, RC.
 255 East Carmel Drive
 Carmel, IN 46032
 (3 17) 844-4693
 (3 17) 573-5385
 jwheeler@chwlaw.com
 aemers0n@chwlaw.com
